                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


MACK TRANSOU,

       Petitioner,

v.                                                              Case No. 1:18-cv-01240-JDB-egb

GEORGIA CROWELL,

       Respondent.



                                ORDER TRANSFERRING CASE


       Petitioner, Mack Transou, a Tennessee state prisoner, has filed a pro se habeas corpus

petition (the “Petition”) under 28 U.S.C. § 2254. (Docket Entry 1.) The inmate’s sole claim is

that his pretrial jail credits have not been applied properly to his sentence. Although the inmate

used the § 2254 form, the Court construes the Petition as having been brought under 28 U.S.C. §

2241 and determines the case must be transferred to the appropriate district.

       “[A] prisoner's challenge to the execution of his sentence, including the determination of

credit for pretrial detention, must be filed under 28 U.S.C. § 2241,” and must be brought against

the prisoner’s custodian in the district in which the custodian is located. Pierce v. United States,

No. 3:12-0121, 2012 WL 1900921, at *2 n.2 (M.D. Tenn. May 24, 2012) (citing Sutton v. United

States, 172 F.3d 873 (6th Cir. 1998)); see also Ali v. Tenn. Bd. of Pardon and Paroles, 431 F.3d

896, 897 (6th Cir. 2005). The Petitioner is incarcerated at the Northeast Correctional Complex in

Mountain City, Tennessee, located in Johnson County. He has correctly named his custodian as



                                                 1
the Respondent, Georgia Crowell, but he did not file the Petition in the district encompassing

Johnson County.

       Therefore, it is hereby ORDERED, pursuant to 28 U.S.C. § 1406(a), that this case is

TRANSFERRED, forthwith, to the Eastern District of Tennessee, Northeastern Division. See 28

U.S.C. § 123(a)(2). The Clerk of Court is DIRECTED to close this case without entry of judgment.

The Clerk is FURTHER DIRECTED not to file any documents in this closed case. Any documents

received from Petitioner should be forwarded to the transferee court or returned to Petitioner, as

appropriate.

       IT IS SO ORDERED this 31st day of December 2018.


                                             s/ J. DANIEL BREEN
                                             UNITED STATES DISTRICT JUDGE




                                                2
